Citation Nr: 0918864	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-26 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for status post left wrist sprain. 

3.  Entitlement to an initial rating for low back pain with 
herniated nucleus pulpous in excess of 10 percent prior to 
September 12, 2008, and in excess of 20 percent thereafter.

4.  Whether the May 2008 decision to sever service connection 
for radiculopathy of the right lower extremity was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from September 1997 
to September 2001 and from July 2002 to September 2005. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In March 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

By a November 2006 decision, the RO granted a higher initial 
20 percent rating for the Veteran's low back disability, 
effective from September 12, 2008 (date of VA examination 
showing an increase).

As the claims for higher initial ratings follow the grant of 
service connection, the Board has characterized these matters 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disabilities).  Further, while the RO has assigned 
a higher initial rating for the Veteran's low back disability 
during the pendency of this appeal, as a higher rating is 
available, and the Veteran is presumed to seek the maximum 
available benefit, the claim for a higher rating remains 
viable on appeal. Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).
The matters of an initial higher rating for status post left 
wrist sprain and whether the May 2008 decision to sever 
service connection for radiculopathy of the right lower 
extremity was proper will be considered within the Remand 
section of this document below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate each claim herein decided have been accomplished

2.  There is no competent evidence which establishes that the 
Veteran currently has, or ever had, a cervical spine 
disorder. 

3.  Since the September 17, 2005 grant of service connection, 
the Veteran's low back disability has been manifested by 
severe pain and objective medical evidence of disc disease 
and limitation in motion, to include decreased range of 
motion on repetition, without any qualifying incapacitating 
episodes due to his low back disability during any twelve-
month period.


CONCLUSION OF LAW

1. The criteria for service connection for a cervical spine 
disorder are not met. 38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for an initial disability rating of 20 percent, 
but no more, for low back pain with herniated nucleus pulpous 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.6, 4.7, 4.25, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman, 19 Vet. App. at 473.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Pertinent to the claim for service connection for a cervical 
spine disorder, in letters dated in September 2005 and in 
September 2006, the RO sent the Veteran notice informing him 
of the evidence he had to submit in order to establish 
entitlement to service connection.  With regards to the claim 
for a higher initial rating for the Veteran's service-
connected low back disability, in a September 2006 letter, 
the RO provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the 
increased rating claims.  Each of the notice letters informed 
the Veteran of what information and evidence must be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for the Veteran to advise VA of 
and to submit any further evidence that is relevant to the 
claims.  A September 2006 letter generally informed the 
Veteran how disability ratings and effective dates are 
assigned, as well as the type of evidence that impacts those 
determinations, pursuant to Dingess/Hartman, supra, and an 
April 2008 letter provided specific information regarding 
disability ratings pertinent to the Veteran's claim for a 
higher initial rating for a low back disability.

After issuance of the above letters, and proving the Veteran 
and his representative additional opportunity to respond, the 
RO readjudicated each issue decided herein in a February 2008 
and an October 2008 SSOC.  Hence, the Veteran is not shown to 
be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records (STRs), VA medical records, and the reports 
of a September 2008 VA spine examination.  Also of record and 
considered in connection with the appeal is the transcript of 
the March 2009 Board hearing, as well as various written 
statements provided by the Veteran as well as by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic 
diseases, including arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary. 38 U.S.C.A. §§ 1101(3), 1112, 1113, 
1137 (West 2002 & Supp. 2008); 38 C.F.R. 3.307, 3.309(a) 
(2008).

Initially, while the Veteran's STRs show treatment in 
December 2004 for complaints of neck pain, subsequent 
treatment in January 2005 for complaints of intermittent neck 
pain, radiographic reports showed a normal cervical spine and 
no diagnosis was noted.  There was no additional treatment 
for complaints of pain of the neck or cervical spine.  The 
Veteran's July 2005 pre-discharge examination was negative 
for a diagnosed chronic condition of the cervical spine.
 
More significantly, while the Veteran has reported neck pain 
during the March 2009 hearing, the Veteran's post-service 
medical records are negative for complaints or treatment of a 
neck or cervical spine disorder, and a September 2008 VA 
spine examination was negative for a cervical spine disorder. 

In this case, the Board finds that the medical evidence fails 
to establish that the Veteran has, or has ever had, a 
cervical spine disorder, and neither the Veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any medical evidence of a current diagnosis 
of cervical spine disorder.
 
Thus, notwithstanding the Veteran's complaints, without 
competent evidence of a diagnosed or identifiable underlying 
malady or condition, such does not constitute a disability 
for which service connection can be granted.  As indicated 
above, Congress has specifically limited entitlement to 
service connection for disease or injury incurred or 
aggravated in service to cases where such incidents have 
resulted in disability.  See 38 U.S.C.A. § 1131.  Hence, 
where, as here, competent evidence does not establish the 
disability for which service connection is sought, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In the instant case, the claim 
for service connection for a cervical spine disorder must be 
denied because the first essential criterion for a grant of 
service connection- evidence of a current disability upon 
which to predicate a grant of service connection, on any 
basis -has not been met.

The Board has considered the Veteran's statements and 
testimony before the Board that he has a cervical spine 
disorder, manifested by pain, numbness, and weakness, that 
began in service.  The Veteran is competent as a lay person 
to report that on which he has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran 
is not competent to offer medical opinion as to a diagnosis 
of claimed disability as there is no evidence of record that 
the Veteran has specialized medical knowledge.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). Consequently, his statements with 
regard to his subjective complaints and his history are 
competent, but they do not constitute competent medical 
evidence for the purpose of establishing a current 
disability.

In sum, the Board finds that there is no competent evidence 
to support a finding that the Veteran currently has a 
cervical spine disorder upon which to predicate a grant of 
service connection.  Accordingly, the benefit of the doubt 
doctrine of 38 U.S.C.A. § 5107(b) is not for application in 
this case and the Veteran's claim for service connection for 
a cervical spine disorder must be denied.

III.  Increased Ratings

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2008).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

By a November 2005 decision, the RO granted service 
connection and assigned an initial 10 percent rating for a 
low back disability, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5243, for intervertebral disc syndrome 
(IVDS). 

Under Diagnostic Code 5243, IVDS may be evaluated under 
either the General Rating Formula for  Diseases and Injuries 
of the Spine or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38  C.F.R. § 4.25.  .  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is assignable for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees. A rating of 20 percent is 
assignable for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees.  A 
40 percent rating is assignable where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assignable for unfavorable  ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating is 
assignable for unfavorable ankylosis of the entire spine.  
These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243 
(2008).  

Forward flexion to 90 degrees, and extension, lateral 
flexion, and rotation to 30  degrees, each, are considered 
normal range of motion of the thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Plate V.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrants a 40 percent  
rating.  With incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a 60 percent  
rating is warranted.  38 C.F.R. § 4.71a, DC 5243.  Note (1) 
to Diagnostic Code 5243 (effective September 26, 2003)  
provides that, for purposes of ratings under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that  
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is to be rated on the basis of incapacitating  
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher  
evaluation for that segment.  38 C.F.R. § 4.71a. 

When evaluating musculoskeletal disabilities, in addition to 
applying schedular criteria, VA may consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination, to include during flare-ups and with repeated 
use, when those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

A July 2005 STR shows range of motion of the lumbar spine to 
include flexion to 70 degrees with repetition and to 90 
degrees with passive ROM (normal is 0 to 90 degrees), 
extension to 10 degrees with repetition and to 25 degrees 
with passive range of motion (normal is 0 to 30 degrees), 
lateral flexion to 30 degrees with both active and passive 
range of motion (which is normal) and rotation to 35 degrees 
with repetition and to 40 degrees with passive range of 
motion (normal is 0 to 30 degrees).  Pain is shown with 
limitation of motion.  A physical evaluation board dated 
August 2005 shows a diagnosis of chronic low back pain 
secondary to L4 herniated nucleus pulposus without neurologic 
deficit and range of motion is limited by pain.  No 
additional functional loss due to weakness, lack of 
endurance, incoordination, and instability was shown.

In a November 2005 rating decision, the RO granted service 
connection for low back pain with herniated nucleus pulpous, 
and assigned a 10 percent rating, effective September 17, 
2005, one day after the Veteran's discharge from active 
military service.   

Private medical records dated in June 2006 indicate that the 
Veteran received inflammatory medications for treatment of 
his low back disability.  

A December 2006 VA treatment record notes that an MRI show no 
significant pathology except broad based disc bulge at L4-5 
with mild canal stenosis.  The Veteran complained of back 
pain since a motor vehicle accident in service.  The Veteran 
reported that back pain is better with walking, and worse 
with sitting in one spot.  No range of motion findings were 
provided.

VA treatment records dated from March 2007 to October 2007 
reflect that the Veteran had ongoing complaints of low back 
pain.  The Veteran stated that Flexural and Diclofenac did 
not alleviate his back pain.  No range of motion findings 
were provided.

An August 2007 private medical record reflects that the 
Veteran complained of ongoing back pain and sought a 
chiropractic referral.  

An October 2007 private hospital record reflects that the 
Veteran was seen in the emergency room for complaints of low 
back pain, with pain walking and lying down.  Evaluation of 
the Veteran's musculoskeletal system  revealed limited range 
of motion of the lower back due to pain.  The clinical 
impression was low back pain and lumbar  "spreeiy".

A September 2008 VA spine examination reflects that the 
Veteran reported having pain of about a 10/10 pretty much 
every day. The Veteran stated that his pain runs down both 
legs, right worse than left, and he has some numbness down 
the back of his right leg.  He was given a brace, which he 
stated did not help.  He can walk for about fifteen minutes 
before he starts having pain in his back.  He only takes over 
the counter anti-inflammatory medication.  The Veteran denied 
specific flare-ups, but rather he has increased pain with 
standing, bending, and playing with his children.  The 
Veteran states that it has affected his daily activities and 
affects his job because he has to do a lot of heavy lifting 
while working at the Post Office.   He has had days off of 
work for his back, but has not had specific physician ordered 
bed rest in the last twelve months.  He describes some 
problems with bowel and bladder function, but has not lost 
control of his bladder or bowel.  Physical examination showed 
tenderness of the lumbar spine to palpation, diffusely.  He 
had forward flexion 0 to 45 degrees, extension 0 to 10 
degrees, right and left lateral bending was 0 to 20 degrees, 
right and left lateral rotation was 0 to 20 degrees.  He had 
pain only with flexion.  Range of motion was both active and 
passive.  His range of motion was not decreased nor is pain 
increased with repetition.  X-rays of the lumbar spine show 
possible narrowing of the L4-5 disc space.  The impression 
was L4-5 disc herniation.  To address the Deluca provisions, 
the examiner stated that there was pain on range of motion 
and it was conceivable that pain could further limit 
function, particularly after being on his feet all day.  He 
furthered that it was not feasible to attempt to express this 
in terms of additional limitation of motion as these matters 
can not be determined with any degree of medical certainty.  

In an October 2008 rating decision, a Decision Review Officer 
granted a higher 20 percent rating for the Veteran's service-
connected low back disability effective, September 12, 2008, 
the date of the VA examination showing an increase. 

During the March 2009 hearing, the Veteran testified that 
since his discharge from service his low back disability has 
caused him such severe pain that he was unable to get out of 
bed and that he would have to leave work.  He also stated 
that placing his palms on his knee caps caused him great 
pain.  He also testified that he could only slightly bend 
forward without pain.  The Veteran testified that in the past 
year he had to leave work about five to six times due to the 
pain from his service-connected low back disability.   

Considering the pertinent evidence in light of the criteria 
of DC 5243, and resolving any doubt in the Veteran's favor, 
the Board finds that an initial rating of 20 percent, and no 
more, for the Veteran's low back disability, from September 
17, 2005, is warranted.

The Board notes that the objective medical findings from the 
July 2005 STR revealed forward flexion to 70 degrees with 
repetition and to 90 degrees on passive range of motion and 
extension to 10 degrees with repetition and to 25 degrees 
with passive range of motion, findings that do not 
necessarily warrant a rating higher than the current 10 
percent rating for the period prior to September 12, 2008.  
However, the Veteran has complained of continued low back 
pain and limited range of motion since the grant of service 
connection and was shown to have range of motion limited by 
pain, but no range of motion findings in degrees were noted 
in the VA and private medical records prior to a September 
12, 2008 VA spine examination.  In this case, the Board finds 
that when considering an initial rating in excess of 10 
percent based on functional impairment, with all reasonable 
doubt resolved in favor of the Veteran that an initial 20 
percent, and no higher, rating is warranted since the 
September 17, 2005 effective date of the grant of service 
connection.  

In addition, there is no medical evidence that the Veteran's 
service-connected low back disability would warrant a higher 
initial rating if rated on the basis of incapacitating 
episodes.  The record does not show that bed rest has been 
prescribed by a physician, nor does the record include 
objective evidence otherwise establishing incapacitating 
episodes.  As such, there is no evidence that the Veteran has 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
to warrant the next higher 40 percent disability rating.

The Board also points out that, under Note (1) of revised 
Diagnostic Codes 5235-5243, VA must continue to determine 
whether assigning separate ratings under the orthopedic and 
neurological rating criteria would result in a higher 
schedular rating for the Veteran's service-connected low back 
disability.  The Board notes that the Veteran was granted a 
separate 10 percent disability rating for radiculopathy of 
the right lower extremity in a July 2007 rating decision, 
which is further addressed in the remand portion of this 
document.

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the Veteran's 
service-connected low back disability has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b).  In this regard, the Board 
notes that the disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  There also is no 
objective evidence that the Veteran's low back disability has 
warranted frequent periods of hospitalization, or that his 
low back disability has otherwise rendered impractical the 
application of the regular schedular standards.   

Based on the above analysis, and resolving the doubt in the 
Veteran's favor, the Board finds that the Veteran's low back 
disability approximates the criteria for an initial 20 
percent, but no higher rating, since the September 17, 2005 
effective date for the grant of service connection.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a cervical spine disorder is denied.

An initial 20 percent rating for low back pain with herniated 
nucleus pulpous, since September 17, 2005, is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.



REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate review 
of the claims remaining on appeal.

The Veteran contends that severance of his service-connected 
radiculopathy of the right lower extremity was improper 
because he has been diagnosed with, and receives treatment 
for his ongoing radiculopathy of the right lower extremity 
since his discharge from service.  

The Board finds that there is conflicting medical evidence 
regarding whether the Veteran has radiculopathy of the right 
lower extremity, as evidenced by a May 2006 VA medical record 
showing a diagnosis of chronic lower back pain with radicular 
symptoms, normal December 2007 and October 2008 Nerve 
Conduction Studies (NCS) and Electromyography (EMG) showing 
there was no electrophysiological evidence of lumbosacral 
radiculopathy, and the September 2008 VA examiner's 
conclusion that the Veteran has a history consistent with 
right lower extremity radiculopathy, even thought testing was 
normal.  Here, the RO severed service connection for 
radiculopathy of the right lower extremity essentially on the 
basis that the Veteran did not have a confirmed diagnosis.  
The medical evidence, both predating the RO's grant of 
service connection and post-dating its severance, however, 
reflects findings of radiculopathy of the right lower 
extremity made by VA physicians.  As the Board finds that 
there is conflicting evidence as to whether or not the 
Veteran actually has radiculopathy of the right lower 
extremity, this conflict needs to be resolved in order to 
address the claim of severance of service connection.  Thus, 
a remand is warranted to afford the Veteran a VA neurological 
examination and obtain a medical opinion.

The claim for a higher initial rating for status post left 
wrist sprain arises from the original assignment of a 
disability rating following an award of service connection, 
hence, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the ratings to the present time.  Given the 
fact that the Veteran has never been afforded a VA 
examination to evaluate his service-connected left wrist 
disability, and the Veteran claims that his left wrist 
disability  has increased in severity with regards to pain 
and decreased range of motion as well as causing difficulty 
grasping or manipulating objects, the Board finds that a 
thorough and contemporaneous VA examination is needed in 
order to adequately evaluate his current level of disability.  
See Caffrey v. Brown, 6 Vet.  App. 377, 381 (1995); see also 
Green v. Derwinski, 1 Vet.  App. 121, 124 (1991).  

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all pertinent records of medical evaluation  
and/or treatment for his service-connected left wrist 
disability and his radiculopathy of the right lower 
extremity. Records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claims, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  While VA treatment records from the Memphis VA 
medical center (VAMC) dated through October 2007 are 
associated with the claims file, on remand, the RO must 
obtain all outstanding VA medical records from the Memphis 
VAMC dated from October 2007 to the present.

In addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted prior to adjudicating the claims on appeal.   
The Board points out that the RO should continue to consider  
whether "staged rating" (assignment of different ratings  
based on distinct periods of time, based on the facts found),  
pursuant to Fenderson, is appropriate for the claim for a 
higher initial rating for the Veteran's service-connected 
left wrist disability. 

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following action:

1. Request the Veteran to identify VA and 
non-VA health care providers, and provide 
authorization for release of treatment 
records from any non-VA health  care 
provider from whom he received evaluation 
or treatment for his left wrist 
disability and radiculopathy of the right 
lower extremity.   
2. Obtain all outstanding records of 
evaluation and treatment received by the 
Veteran at the Memphis VAMC from October 
2007 to the present.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should schedule the Veteran for VA 
neurological examination to assess the 
Veteran's assertions of ongoing 
radiculopathy to the right lower 
extremity and to reconcile the medical 
evidence associated with the claims file.     

The claims file must be made available 
for the examiner to review, and the 
examination report must indicate that  
this was accomplished.  All appropriate 
tests or studies should be accomplished 
(with all findings made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail. 

The VA examiner is requested to opine 
whether the Veteran has radiculopathy of 
the right lower extremity related to his 
service-connected low back disability, 
and if so, what are the current 
manifestations of such disorder.  

The examiner should comment on the 
clinical significance of a diagnosis of 
chronic lower back pain with radicular 
symptoms in a May 2006 VA medical record, 
normal December 2007 and October 2008 NCS 
and EMG, and the September 2008 VA 
examiner's conclusion that the Veteran 
has a history consistent with right lower 
extremity radiculopathy, even thought 
testing was normal. 
The examiner should set forth all  
examination findings, together with the  
complete rationale for the opinions  
expressed, in the examination report. 

4.  Then, schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and severity  of his 
service-connected status post left wrist 
sprain.  The claims file must be made 
available  for the examiner to review, 
and the examination report must indicate 
that this was accomplished.  All 
appropriate  tests or studies (to include 
x-rays) should be accomplished (with all 
findings made available to the examining 
physician prior to the completion of his 
or her  report), and all clinical 
findings should be reported in detail.  
The examiner should specifically state 
whether the Veteran is right-handed, 
left-handed, or  ambidextrous.

The examiner is requested to describe all 
manifestations and symptoms of the 
Veteran's service-connected left wrist 
disability.   The examiner should report 
the range of  motion of the left wrist in 
degrees for dorsiflexion, palmar flexion, 
ulnar deviation, and radial deviation.   
The examiner should report whether the 
left wrist disability is manifested by 
weakened movement, excess  fatigability, 
lack of endurance, or incoordination. 
These determinations should be expressed 
in terms of the  degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  X-ray examination should 
be conducted.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed, in the examination report. 

6.  Then, the RO should readjudicate each 
of the claims remaining on appeal.  With 
regard to the claim for an initial rating 
in excess of 10 percent for status post 
left wrist sprain, the RO should document 
its consideration of whether the criteria 
for a referral for assignment of a higher 
initial rating on an extra-schedular 
basis, pursuant to 38 C.F.R. § 
3.321(b)(1) have been met and whether 
staged rating pursuant to Fenderson, is 
appropriate.   If any benefit sought 
remains denied, the RO should furnish the 
Veteran and his representative a SSOC and 
afford them the appropriate time period 
to respond before the claims file is 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


